Title: Thomas Jefferson to John Graham, 11 July 1813
From: Jefferson, Thomas
To: Graham, John


          
            Dear Sir Monticello July 11. 13.
            Your favor of the 28th was recieved on the 2d instant, and the busy season of the harvest in which we are still engaged, leaving me only this day (Sunday) to answer it, must apologise for the delay. I have had too many proofs of your kind attention to my foreign letters to doubt it in the case of Made de Staehl. the channel which you suggest, of sending it under cover to mr Speyer thro’ the
			 Russian Minister appears to me liable to less risk than thro’
			 mr Russell, who will be liable to be taken by the English.
			 it is the more proper it should go through mr Speyer because he forwarded the letter from Made de Staehl to which mine is an answer. I presume the British would not violate
			 the Russian minister’s packet, and if the Russian Post office should open it, no harm can ensue.
			 We are all anxious to hear of the President’s recovery. every one is sensible that the safety of the nation depends on his life Accept the assurances of my great esteem & respect.
            Th:
                Jefferson
          
          
          
            P.S. the Secretary of State was so kind as to send me from the Superfluous stores of the Dept of State, reports of the patents for inventionsfrom1790—to 1804.1812—to 1813would it be possible to spare a copy of thosefrom1805—to 1811.
          
        